DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/01/2022 Non-Final Office Action, claims 1-16 were pending as filed in the 12/30/2019 Preliminary Amendment. Claims 1-16 were rejected. 
In the Applicant’s 04/28/2022 Reply, claims 1, 8, and 14-16 were canceled. Claims 2, 3, 5-7, 9, 11-13 were amended. Claim 17 was added. 
Claims 2-7, 9-13, and 17 remain pending.

Remarks and Amendments
(1)	Claims 1, 2, 9, and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng(1), et al., J. Sci. Food Agric., 98:4885 (2018; 03/24/2018):

    PNG
    media_image1.png
    244
    613
    media_image1.png
    Greyscale

	The Applicant canceled claim 1 and amended claim 2 to depend from claim 3. This rejection is withdrawn over claims 1 and 2. However, the product prepared by the process of claim 3 appears to be identical to the product of Deng(1). The Applicant argues that claims 9 and 10 depend from claim 3, which provides unexpected results. Specifically, the Applicant argues that the claimed method of drying results in greater concentrations of 5-hydroxy-4’,7-dimethoxy, 2-O-methylisoliquiritigenin, linalool, and ferulic acid as compared to the spray drying of Example 5 in the present specification. However, Deng(1) does not teach spray drying and does not teach the product of Example 5. Regardless, this rejection is withdrawn, as it fails to address the limitations of claim 3, from which all claims now ultimately depend.

(2)	Claims 1, 2, 9, and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu(1), et al., Biomedical Reports, 2:388 (2014):

    PNG
    media_image2.png
    117
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    270
    625
    media_image3.png
    Greyscale

	The Applicant canceled claim 1 and amended claim 2 to depend from claim 3. This rejection is withdrawn over claims 1 and 2. However, the product prepared by the process of claim 3 appears to be identical to the product of Zu(1). The Applicant argues that claims 9 and 10 depend from claim 3, which provides unexpected results. Specifically, the Applicant argues that the claimed method of drying results in greater concentrations of 5-hydroxy-4’,7-dimethoxy, 2-O-methylisoliquiritigenin, linalool, and ferulic acid as compared to the spray drying of Example 5 in the present specification. However, Zu(1) does not teach spray drying and does not teach the product of Example 5. Regardless, this rejection is withdrawn, as it fails to address the limitations of claim 3, from which all claims now ultimately depend.

(3)	Claims 1, 2, 9, and 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu(3), et al., Exp. Ther. Med., 6:601 (2013):

    PNG
    media_image4.png
    196
    614
    media_image4.png
    Greyscale

The Applicant canceled claim 1 and amended claim 2 to depend from claim 3. This rejection is withdrawn over claims 1 and 2. However, the product prepared by the process of claim 3 appears to be identical to the product of Zu(3). The Applicant argues that claims 9 and 10 depend from claim 3, which provides unexpected results. Specifically, the Applicant argues that the claimed method of drying results in greater concentrations of 5-hydroxy-4’,7-dimethoxy, 2-O-methylisoliquiritigenin, linalool, and ferulic acid as compared to the spray drying of Example 5 in the present specification. However, Zu(3) does not teach spray drying and does not teach the product of Example 5. Regardless, this rejection is withdrawn, as it fails to address the limitations of claim 3, from which all claims now ultimately depend.
(4)	Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng(2), et al., J. Mass. Spectrom., 51:1157 (2016):

    PNG
    media_image5.png
    143
    627
    media_image5.png
    Greyscale

The Applicant canceled claim 1. This rejection is withdrawn.

Claims 3-8 and 11-16 were rejected under 35 U.S.C. 103 as being unpatentable over Deng(1), Deng(2), Zu(1), Zu(2), or Zu(3):

    PNG
    media_image6.png
    673
    626
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    196
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    447
    623
    media_image8.png
    Greyscale

The Applicant amended claim 3 to require the drying step of canceled claim 8. The Applicant argues that claims 4-7 and 11-13 depend from claim 3, which provides unexpected results. Specifically, the Applicant argues that the claimed method of drying results in greater concentrations of 5-hydroxy-4’,7-dimethoxy, 2-O-methylisoliquiritigenin, linalool, and ferulic acid as compared to the spray drying of Example 5 in the present specification. However, Deng(1), Deng(2), Zu(1), Zu(2), and Zu(3) do not teach spray drying and do not teach the product of Example 5. Furthermore, the very features the Applicant argues are critical and distinguish the claims from the references, i.e., the concentrations of 5-hydroxy-4’,7-dimethoxy, 2-O-methylisoliquiritigenin, linalool, and ferulic acid, are explicitly recited in Deng(1). Regardless, this rejection is withdrawn, as it fails to address the claims as amended and new claim 17.
Claims 5-7 and 11-13 were rejected under 35 U.S.C. 112(b) as being indefinite:

    PNG
    media_image9.png
    167
    622
    media_image9.png
    Greyscale

	The Applicant amended claims 5, 7, 12, and 13 to remove “preferably.” This rejection is withdrawn over claims 5, 7, 12, and 13. 

    PNG
    media_image10.png
    68
    621
    media_image10.png
    Greyscale

	The Applicant amended claims 6 and 11 to include “by weight.” This rejection is withdrawn.
Claims 1, 2, 9, and 10 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image11.png
    524
    627
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    675
    624
    media_image12.png
    Greyscale

	The Applicant amended canceled claim 1 and amended claim 2 to depend from claim 3. However, claims 9 and 10 continue to recite natural products that are judicial exceptions, without something more transforming them into patent eligible subject matter. Regardless, this rejection is withdrawn, as it fails to address the claims as amended.

Claims 6 and 11 were rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement:

    PNG
    media_image13.png
    395
    623
    media_image13.png
    Greyscale

	The Applicant amended claims 6 and 11 to recite the correct ratios. This rejection is withdrawn. 

Objections
The amendment to the specification filed 04/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
At Table 2, p. 9, the Applicant amends the amount of linalool from 189.86 µg/kg to mg/kg. This amendment finds no support in the specification which only mentions linalool and 189.86 in relation to µg/kg. (p. 2, l.23). 
Applicant is required to cancel the new matter in the reply to this Office Action. 





Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng(1), et al., J. Sci. Food Agric., 98:4885 (2018; 03/24/2018).
	Deng(1) explains that their 2016 experiment determined that an aqueous peanut stems and leaves (PSL) extract contains naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid and promotes sleep. (p. 4885, last paragraph continuing to p. 4886). Deng teaches a 500 mg/kg aqueous PSL extract that contains 5-hydroxy-4′,7-dimethoxyflavanone (114.75 mg/kg), 2′-O-methylisoliquiritigenin (32.4mg/kg), linalool (189.86 µg/kg), and ferulic acid (44.44 mg/kg), prepared by air drying the PSL, grinding into fine powder, extracting in water at 98 °C for three hours (twice), followed by filtration to remove residues (p. 4886, Sample preparation) and freeze-drying resulting in a powder (p. 4888, RESULTS). 
The Deng(1) aqueous PSL extract is identical to that of the present claims, as evidenced by the data presented in Deng(1) and repeated verbatim in the present specification:

    PNG
    media_image14.png
    214
    1187
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    486
    1386
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    472
    1372
    media_image16.png
    Greyscale

(pp. 4887-88; present specification, p. 9, Table 2; Figs. 1-4).
	Even though product-by-process claims are limited by and defined by the process, determination of patentability of a product claim is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the product of Deng(1) is identical to the product of claims 9 and 10, despite the fact the processes of preparation are slightly different, and the Applicant is not entitled to a patent on a product the Applicant produced no later than March 24, 2018.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng(1).
As articulated in the anticipation rejection, Deng(1) explains that their 2016 experiment determined that an aqueous peanut stems and leaves (PSL) extract contains naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid and promotes sleep. (p. 4885, last paragraph continuing to p. 4886). Deng teaches a 500 mg/kg aqueous PSL extract that contains 5-hydroxy-4′,7-dimethoxyflavanone (114.75 mg/kg), 2′-O-methylisoliquiritigenin (32.4mg/kg), linalool (189.86 µg/kg), and ferulic acid (44.44 mg/kg), prepared by air drying the PSL, grinding into fine powder, extracting in water at 98 °C for three hours (twice), followed by filtration to remove residues (p. 4886, Sample preparation) and freeze-drying resulting in a powder (p. 4888, RESULTS). 
The Deng(1) aqueous PSL extract is identical to that of the present claims, as evidenced by the data presented in Deng(1) and repeated verbatim in the present specification:

    PNG
    media_image14.png
    214
    1187
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    486
    1386
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    472
    1372
    media_image16.png
    Greyscale

Claim 3 differs from the Deng(1) in that it requires the temperature and time at 75-85 °C and 4-5 h rather than 98 °C and 3 h as in Deng(1). Claim 4 requires the peanut stems and leaves to be of a certain degraded state, whereas, Deng(1) is silent. Claim 5 requires drying to a specific moisture content, whereas, Deng(1) is silent. Claims 6 and 11 specify the amounts of the starting materials, water and peanut stems and leaves, whereas, Deng(1) is silent. Claims 7, 12, 13, and 17 require 1-4 or 2 cycles of the extraction, and Deng(1) teaches 2 cycles. These differences in experimental variables, such as concentration, time, and temperature, generally cannot support patentability and are considered obvious to optimize without evidence indicating such parameters are critical. In this case, none of the differences appear to be critical or even unexpected, considering the resulting products of Deng(1) and the present claims are identical. It is obvious to optimize the process of Deng(1) to create additional preparative routes to the same PSL extract, especially by varying known result-effective variables like concentration, time, and temperature to find optimum outcomes in, e.g., reaction rates, yields, etc.  

35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 9 and 10 recite a composition comprising a PSL extract comprising naringenin-4,7’-dimethyl ether, 2’-O-methylisoliquiritigenin, linalool, and ferulic acid. This extract constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  The PSL extract represents a product of nature whose substance is determined by the plants extracted. The markedly different characteristics analysis is used to determine whether the claimed nature-based products recite natural phenomenon or laws of nature. MPEP 2106.04(c)(I). 
This analysis requires comparing the claimed nature-based product limitations to their naturally occurring counterparts and determining whether the claimed limitations possess markedly different characteristics from the natural counterpart. MPEP 2106.04(c)(II). Where the claim is to a nature-based product produced by combining multiple components (e.g., a claim to "a probiotic composition comprising a mixture of Lactobacillus and milk"), the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts.
In this case, the extract is made up of naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid, which are compared to naringenin-4,7’-dimethyl ether (5-hydroxy-4’,7-dimethoxyflavanone), 2’-O-methylisoliquiritigenin, linalool, and ferulic acid in their natural state. When the compounds of the claimed extracts are compared to their counterpart compounds, the compounds are expected to retain their structure and thus bioactivity upon extraction. Accordingly, PSL extract of claims 9 and 10 is considered to be a product of nature and thus a judicial exception. With regard to claim 10, certain of the dosage forms would serve to overcome the conclusion that there are no markedly different characteristics. For example, tablets and capsules alter the bioavailability, delivery, and uptake site, resulting in markedly different characteristics to the PSL extract which ordinarily could not be absorbed and administered in the manner afforded by tablets and capsules. 
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
	In this case, there are no additional elements to speak of within claims 9 and 10 that integrate the recited judicial exceptions into practical applications, as each of these claims represent product claims rather than method claims. Claim 9 specifies the composition be a “medicine or health care product for promoting sleep,” however, this limitation is interpreted as an intended use, considering it does not further limit the structure of the claimed composition. In addition, the label of the composition as medicine or health care product does not represent an application of the composition. Claim 10 specifies the dosage form of the composition, which does not represent an application of the composition. By contrast, note that none of the claimed methods of treatment utilizing the claimed judicial exception are rejected, because the method claims represent a practical application under step 2A2. As such, the claims do not recite additional elements that integrate the judicial exceptions into any practical application of the judicial exceptions, because the claims are drawn to a composition rather than any application of that composition.
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Claim 1 contains no additional elements. Claim 2 As indicated in the anticipation rejections, the claimed PSL extract is well-known, understood, and conventional within Asian medicine. Zu(3) explains that PSL extract has long had a reputation in China for easing various sleep disorders. Claim 2 specifies amounts of the chemicals making up the judicial exception, which represents well-understood, routine, and conventional knowledge in the art, as evidenced in Deng(1), Zu(1), Zu(2), and Zu(3) (cited in the prior Office Action). Furthermore, modifying the concentration of a product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).
	Claim 9 specifies the composition be a “medicine or health care product for promoting sleep,” however, this limitation is interpreted as an intended use, considering it does not further limit the structure of the claimed composition. Alternatively, if the additional elements of claim 9 add limitations, they are well-understood, routine, and conventional, as evidenced by Deng(1) and Zu(3), which teach the use of PSL extracts as sleep treatment. Claim 10 specifies the composition of claim 9 in a particular dosage form. With the exception of tablets and capsules as discussed above, the dosage forms are well-understood, routine, and conventional knowledge in herbal supplements, including PSL extracts, as evidenced in Zu(1) which describes the powdered PSL extract as a medicine administered orally in saline or Zu(3) which describes intragastric administration (injection) of the PSL extract.

Conclusion
Claims 2-7, 9-13, and 17 remain pending.
Claims 2-7, 9-13, and 17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655